No. 04-02-00421-CR
Paula VARGAS,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-5439
Honorable Mark R. Luitjen, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	September 11, 2002
DISMISSED FOR LACK OF JURISDICTION
	On January 30, 2001, the trial court suspended appellant's sentence for theft.  On May 8,
2002, the trial court modified the terms of appellant's probation, and appellant brought this appeal.
	On July 18, 2002, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction because modification of probation is not appealable at the time of
modification.  See Tex. Code Crim. Proc. Ann. art. 42.12 § 23(b) (Vernon Supp. 2002); Basaldua
v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).  Appellant's appointed counsel failed to respond
to our order; however, appellant's counsel had previously filed an Anders brief.  Because we lack
jurisdiction over this appeal, we dismiss the appeal for want of jurisdiction and order that counsel's
Anders brief and motion to withdraw be stricken. 
							PER CURIAM
DO NOT PUBLISH